Citation Nr: 1045120	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-24 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral eye disability, to include chalazion of the right 
eyelid, and if so, whether service connection is warranted.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for a cervical spine 
disability, claimed as a neck disorder, variously diagnosed. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
dated in June 2005 and August 2006.  In its June 2005 decision, 
the RO denied entitlement to service connection for a bilateral 
eye condition, to include chalazion of the right eyelid, and 
denied entitlement to service connection for bilateral hearing 
loss.  In its August 2006 decision, the RO denied entitlement to 
service connection for DDD of the cervical spine.  When this case 
was initially before the Board in September 2007 and October 
2009, it was remanded for further development.  

In July 2007 and July 2010, the Veteran testified at hearings 
before two different Veterans Law Judges.  Therefore, this appeal 
is now being addressed by a panel, which includes the two 
Veterans Law Judges that conducted the Board hearings. See 38 
C.F.R. § 20.707 (2010).  At his July 2010 hearing, the Veteran 
submitted additional evidence in support of his claim, along with 
a waiver of RO consideration.  Accordingly, the newly submitted 
evidence will be considered in this decision.  38 C.F.R. § 
20.1304 (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a bilateral 
eye disability, to include chalazion of the right eye, and 
entitlement to service connection for a cervical spine disability 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. The Veteran's claim of entitlement to service connection for 
residuals of an eye condition was denied by an August 1953 RO 
decision.  He did not appeal.

2.  The evidence received since the August 1953 RO decision is 
not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the claim 
for service connection for a bilateral eye disability, to include 
chalazion of the right eyelid.

3.  The Veteran's bilateral hearing loss was incurred in, or 
caused by, his military service.


CONCLUSIONS OF LAW

1.  The August 1953 RO decision that denied entitlement to 
service connection for residuals of an eye condition is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the August 1953 RO decision that 
denied entitlement to service connection for residuals of an eye 
condition is new and material, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In 
regard to the Veteran's bilateral eye disability claim, because 
the Board is herein reopening and remanding this claim for 
further development, no further discussion of VA's duties to 
notify and assist is necessary.  Additionally, with regard to the 
bilateral hearing loss claim, insofar as service connection for 
bilateral hearing loss is herein granted, constituting a full 
grant of the benefit sought, any failure in notifying or 
assisting the Veteran with regard to this claim is harmless 
error.  


II.  New and Material Evidence to Reopen a Claim for Service 
Connection for a Bilateral Eye Disability

At the outset, the Board notes that, in its June 2005 decision, 
the RO adjudicated the Veteran's bilateral eye disability claim 
on the merits, rather than first determining whether new and 
material evidence had been submitted with which to reopen the 
claim.  In this regard, the Board notes that the Veteran's claim 
for service connection for residuals of an eye condition was 
previously denied by a final RO decision in August 1953.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  The 
Board also notes that, regardless of the RO's actions regarding 
reopening the Veteran's claim, the Board must independently 
address the issue of reopening a previously denied claim.  That 
is, whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board may 
consider the underlying claim.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001) (the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted).    

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

The Veteran's claim of entitlement to service connection for 
residuals of an eye condition, claimed as "growth over right 
eye," was denied by an August 1953 RO decision.  At the time of 
the August 1953 decision, the evidence of record included the 
Veteran's service treatment records.  

The RO denied the claim in August 1953 on the grounds that there 
was no evidence showing current residuals of the eye condition 
that was treated during service.  In making this determination, 
the RO noted that the Veteran's service treatment records showed 
treatment for a growth on his eye, but that his discharge 
examination failed to reveal any residuals from this treatment.  
The RO also noted that the Veteran had failed to submit any 
evidence showing post-service treatment for residuals of an eye 
condition.  The Veteran was notified of this decision and of his 
appellate rights by a letter dated August 14, 1953.  He did not 
appeal.  Therefore, the August 1953 RO decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran filed a claim to reopen in January 2004.  A 
previously denied claim may be reopened by the submission of new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  
Evidence is new if it has not been previously submitted to agency 
decision makers.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156(a).  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  In this regard, 
the Board notes that, in a recent case, the Court clarified that 
the phrase "raises a reasonable possibility of substantiating 
the claim" is meant to create a low threshold that enables, 
rather than precludes, reopening.  Shade v. Shinseki, No. 08-3548 
(U.S. Vet. App. Nov. 2, 2010).  Specifically, the Court stated 
that reopening is required when the newly submitted evidence, 
combined with VA assistance and considered with the other 
evidence of record, raises a reasonable possibility of 
substantiating the claim.  Id. 

The Board also notes that, for purposes of determining whether VA 
has received new and material evidence sufficient to reopen a 
previously-denied claim, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); 
see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 
Vet. App. 49, 57 (1990).  

Evidence obtained since the August 1953 RO decision includes VA 
treatment records dated from July 1976 to June 2010, the July 
2007 Board hearing transcript, and the July 2010 Board hearing 
transcript.  Significantly, the Veteran's VA treatment records 
reveal that he first reported having blurry vision and watering 
eyes during treatment in March 1999, and was first diagnosed with 
visually significant cataracts in both eyes during treatment in 
January 2004; mild meibomian gland dysfunction (MGD) in April 
2004; bilateral ptosis in April 2004; left eye pseudophakia in 
October 2006; and left eye angle recession, status-post trauma, 
without glaucoma, in January 2007.  These records also show that, 
since January 2004, the Veteran has been undergoing fairly 
consistent VA treatment for his bilateral eye disabilities, 
including undergoing phakic cataract extraction with intra-ocular 
lens (PCEIOL) surgery in January 2004, bilateral external levetor 
resection (ELR) surgery in October 2006, and yttrium aluminum 
garnet (YAG) capsulotomy of the left eye for posterior capsular 
opacification in February 2007.  Additionally, during treatment 
in January 2004, the Veteran reported having a five year history 
of progressively blurry vision; during treatment in November 
2005, he reported having a pressure injury to the left eye during 
service; and during treatment in January 2007 and February 2007, 
the Veteran reported that his angle recession of the left eye was 
due to a left eye and head injury during service.  Moreover, at 
his July 2007 Board hearing, the Veteran reported that his 
eyelids started "trapping" during service, and that he sought 
treatment for his eyes during service in Stuttgart, Germany.  At 
his hearing, the Veteran also reported that his eyesight has 
continued to worsen over the years since service.    

The Veteran's claim was previously denied because the evidence 
did not show that he currently had an eye disability.  The 
evidence submitted since August 1953 shows that the Veteran has 
been diagnosed with, and treated for, bilateral cataracts, MGD, 
bilateral ptosis, left eye pseudophakia, and left eye angle 
recession, status-post trauma, and further indicates that the 
Veteran's current bilateral eye disability may be related to 
service.  This evidence is new in that it had not previously 
been submitted.  It is also material insofar as it relates to a 
previously unestablished fact necessary to substantiate the 
Veteran's claim; specifically, evidence of a current eye 
disability.  The additional evidence being both new and material, 
the claim for service connection for a bilateral eye disability, 
to include chalazion of the right eyelid is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


III.  Service Connection for Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss was 
caused by exposure to gunfire noise during service.  
Specifically, he has reported that, in his duties as a gunner in 
the artillery unit, he was exposed to frequent gunfire and 
artillery noise from 555 Howitzers, rifles, M1s, and M1 carbines.  
See February 2005 statement, December 2005 notice of 
disagreement, July 2007 Board hearing transcript, and January 
2010 VA examination report.  In this regard, he has reported that 
he was exposed to such noise during shooting practice, which 
occurred at least three times a week while he was stationed at 
Fort Sill in Oklahoma.  See May 2007 claim and May 2007 notice of 
disagreement.  The Veteran has also indicated that, during 
service, he received treatment for his ears in 1951, while he was 
stationed at Fort Sill; and in 1952, while he was stationed in 
Stuttgart, Germany.  See February 2005 statement.  Additionally, 
the Veteran has reported that he received treatment for his 
hearing loss in the mid-1960s at the VA medical center in 
Alexandria, Louisiana, and that he was first diagnosed with 
hearing loss during treatment at the VA medical center in 
Houston, Texas, in 2001 or 2002.  See February 2005 statement, 
August 2009 substantive appeal, and July 2007 Board hearing 
transcript.  Finally, at his July 2007 Board hearing, the Veteran 
stated that he has been "hard of hearing" since service. 

At the outset, the Board notes that the Veteran's DD-214 confirms 
that his most significant duty assignment was to the Field 
Artillery Battalion of Service Battery 229.  Moreover, the Board 
notes that service connection is already in effect for the 
Veteran's tinnitus, and that in granting service connection for 
tinnitus, the RO conceded that the Veteran had exposure to 
acoustic trauma during military service.  See March 2010 RO 
decision.   

As noted above, service connection is established where a 
particular injury or disease resulting in disability was incurred 
in the line of duty in active military service or, if pre-
existing such service, was aggravated during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Under VA regulations, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The threshold for 
normal hearing is 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet.App. 155 (1993).

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if they 
become manifest to a degree of 10 percent or more within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  However, as discussed below, because there is 
no competent evidence showing that the Veteran's hearing loss was 
manifest to a degree of 10 percent or more during the first year 
following separation from service, service connection on a 
presumptive basis is not warranted in this case.  See 38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records show that he had 15/15 
hearing bilaterally on whispered voice hearing tests conducted at 
his induction examination in October 1950 and his separation 
examination in March 1953.  The Veteran's available service 
treatment records are devoid of evidence of treatment for hearing 
loss; however, as noted above, the Veteran has indicated that he 
sought treatment for his ears in 1951 and 1952.  In this regard, 
that Board notes that, in November 2007, some of the Veteran's 
service treatment records were found to be unavailable as a 
result of the National Personnel Records Center (NPRC) fire of 
July 1973.

Post-service, during VA treatment in November 1998, the Veteran 
reported that he had been experiencing a lot of "noise" in his 
ears, which was making it difficult for him to hear.  Thereafter, 
during VA treatment in June 2005, he reported that his hearing 
loss and tinnitus were worsening.  At that time, the doctor 
diagnosed him with tinnitus and recommended that he follow up in 
the audiological department as needed.  

Subsequently, in August 2005, the Veteran sought audiological 
treatment, reporting difficulty hearing out of his left ear, as 
well as some blood and discharge from his left ear.  Audiological 
testing at that time revealed moderate rising to mild 
sensorineural hearing loss through 2000 Hertz, with moderate 
sensorineural hearing loss above 2000 Hertz, in the right ear; 
and moderate to severe sensorineural hearing loss in the left 
ear.  

In December 2005, the Veteran sought further treatment for his 
ears after experiencing bloody otorrhea.  At that time, the 
doctor noted that an audiological evaluation revealed moderate 
rising to mild sensorineural hearing loss through 2000 Hertz, 
with moderate sensorineural hearing loss above 2000 Hertz, in the 
right ear; and moderate to severe sensorineural hearing loss in 
the left ear.  The doctor also discussed the use of effective 
communication strategies with the Veteran.  

Thereafter, at his July 2007 Board hearing, the Veteran reported 
that, while stationed at Fort Sill during service, he was exposed 
to noise from cannons, 555 Howitzers, and rifles.  In this 
regard, the Veteran stated that, following training exercises, he 
would occasionally bleed from his ears and/or have a concussion.  
The Veteran also reported that he was taken to the medical clinic 
at Fort Sill on at least one occasion because his ears began 
bleeding during the night, and indicated that he received 
treatment for his hearing once while stationed in Stuttgart, 
Germany.  Finally, as noted above, the Veteran reported that he 
has had difficulty hearing since service.  

In January 2010, the Veteran was afforded a VA audiological 
examination.  At the outset of the examination report, the 
examiner indicated that she had reviewed the Veteran's claims 
file, noting that both his October 1950 entrance examination and 
his March 1953 separation examination revealed normal whispered 
voice test results.  At his examination, the Veteran reported 
having decreased hearing.  Additionally, regarding his history of 
noise exposure, the Veteran reported having military noise 
exposure from heavy artillery, including 555 field artillery 
Howitzers, rifles, M1s, and M1 carbines.  In this regard, the 
Veteran stated that his ears would bleed following in-service 
training sessions with big guns.  He also reported having some 
recreational noise exposure, including noise from small guns 
while hunting and noise from the lawn mower; he denied exposure 
to noise while working on a farm prior to service and during his 
post-service work at a telephone company, an aluminum company, 
and a pipeline construction company.  

The January 2010 audiological testing confirmed bilateral hearing 
loss in accordance with VA standards.  See 38 C.F.R. § 3.385.  
Based on these results, the examiner diagnosed the Veteran with 
mild sloping to moderately severe sensorineural hearing loss in 
the right ear, and moderate sloping to moderately severe 
sensorineural hearing loss in the left ear.  The examiner also 
diagnosed the Veteran with tinnitus, and reported that his 
tinnitus was as likely as not a symptom of his hearing loss.  
Finally, the examiner provided the opinion that the Veteran's 
tinnitus was as likely as not a result of his military noise 
exposure.  In support of this opinion, the examiner pointed to 
the Veteran's report that his tinnitus first began during 
service, when he was exposed to 555 field artillery Howitzers, 
rifles, M1s, and M1 carbines, and had worsened since his time in 
service.   

Finally, at his July 2010 Board hearing, the Veteran again 
reported that he had acoustic trauma during his service in the 
artillery battalion due to noise exposure from 555 field 
artillery Howitzers, rifles, M1s, and M1 carbines.  

The Board notes that, in adjudicating a claim, it is charged with 
the duty to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the United States Court of Appeals 
for Veterans Claims (Court) has declared that, in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Based on the foregoing, the Board finds that the evidence 
supports a finding that the Veteran's hearing loss was caused by 
his in-service noise exposure.  In making this determination, the 
Board notes that the Veteran is competent to report the symptoms 
of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007) (holding that lay testimony is competent to establish the 
presence of observable symptomatology); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also 
competent to report that he was exposed to artillery noise during 
service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) 
(holding that a Veteran is competent to report what occurred 
during service because he is competent to testify as to factual 
matters of which he has first-hand knowledge).  In this regard, 
the Board highlights that competent testimony is limited to that 
which the witness has actually observed and is within the realm 
of his personal knowledge; such knowledge comes to a witness 
through use of his senses-that which is heard, felt, seen, 
smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It 
is within the Veteran's realm of personal knowledge whether he 
was exposed to noise during service and has experienced 
difficulty hearing since service.  

Moreover, the Board finds the Veteran's reports of in-service 
noise exposure and a continuity of symptomatology since service 
to be credible.  His records are internally consistent, and it is 
facially plausible that he was exposed to noise during service, 
especially given his exposure to gunfire and cannon noise in the 
field artillery battalion.  In this regard, the Board points out 
that the Veteran has consistently reported the incidents in 
service that caused his hearing loss.  Moreover, the Board again 
notes that the Veteran's in-service noise exposure was conceded 
by the RO when he was granted service connection for tinnitus. 

Additionally, the Board finds it significant that, in January 
2010, the VA examiner reported that the Veteran's tinnitus was a 
symptom of his hearing loss, and that his tinnitus was as likely 
as not related to his noise exposure during service.  In this 
regard, the Board acknowledges that the January 2010 VA examiner 
did not specifically provide an opinion as to the etiology of the 
Veteran's hearing loss; however, insofar as she provided the 
opinion that his service-connected tinnitus was part and parcel 
of his hearing loss, the Board finds that it is reasonable to 
infer that both conditions stem from the same etiology, namely 
the Veteran's military noise exposure.  In this regard, the Board 
points out that "high frequency tinnitus usually accompanies 
[noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 
85, Inner Ear.  

Accordingly, considering all of the evidence of record, the Board 
finds that the Veteran's current hearing loss cannot be 
reasonably disassociated from his noise exposure during service, 
and as such, he meets all of the elements required for service 
connection.  As demonstrated by the January 2010 audiological 
examination results, he currently has hearing loss by VA 
standards.  See 38 C.F.R. § 3.385.  Additionally, he has 
consistently reported the incidents in service that caused this 
condition, as is evidenced by his July 2007 and July 2010 hearing 
testimony, the January 2010 VA examination report, and his 
statements supporting his claim, and which is further bolstered 
by his military duty assignment to the field artillery battalion.  
Moreover, he has provided competent and credible evidence of a 
continuity of symptomatology since service.  Further, the January 
2010 VA examiner provided the opinion that his tinnitus, which is 
a symptom of his hearing loss, was caused by his military noise 
exposure.  Accordingly, applying the benefit of the doubt 
doctrine, all doubt is resolved in favor of the Veteran.  See 38 
C.F.R. § 3.102.  Therefore, the Veteran's claim for service 
connection for bilateral hearing loss is granted.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral eye condition, 
to include chalazion of the right eyelid, is reopened.

Service connection for bilateral hearing loss is granted.  


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  For the reasons set forth below, the Board finds 
that additional development with regard to the issues of 
entitlement to service connection for a bilateral eye disability, 
to include chalazion of the right eye, and entitlement to service 
connection for a cervical spine disability, is required.  
Specifically, on remand, further attempts should be made to 
obtain a complete copy of the Veteran's private treatment 
records; the Veteran should be provided with further notice 
regarding the records that VA has been unable to obtain; and the 
Veteran should be afforded VA examinations assessing the etiology 
of his bilateral eye disability and his cervical spine 
disability.  

At the outset, the Board notes that, after reviewing the evidence 
of record, the issue for entitlement to service connection for a 
neck disorder has been recharacterized as entitlement to service 
connection for a cervical spine disability, claimed as a neck 
injury, variously diagnosed, as this characterization more 
accurately reflects the Veterans' contentions and the development 
of this claim.  See Clemons v. Shinseki, 23 Vet.App. 1 (2009) 
(holding that the scope of a disability claim includes any 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  

A review of the record reveals that some of the Veteran's 
relevant private treatment records have not yet been associated 
with the claims file.  Specifically, at his July 2007 and July 
2010 Board hearings, the Veteran reported receiving treatment 
from Dr. Phillips in Portersville, Oklahoma, and Dr. Flates in 
Bartlesville, Oklahoma.  The Veteran also reported receiving 
treatment from Dr. Bearden/Beardsley in Jennings, Louisiana in 
1985; however, he indicated that Dr. Bearden/Beardsley has since 
passed away, and accordingly, such records may not be available.  
Additionally, during VA treatment in September 1995, October 
1995, and April 1999, the Veteran reported that he suffered a 
head and neck injury in 1992 or 1995, when a television fell off 
of a shelf in Wal-Mart and hit him in the head.  VA has a duty to 
make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include private 
medical records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. 
§ 3.159(c)(1).  Accordingly, efforts should be made on remand to 
obtain a complete copy of all of the Veteran's outstanding 
private treatment records.  Any recent VA treatment records 
should also be obtained on remand.  See 38 U.S.C.A. § 
5103A(b)(1); 38 C.F.R. § 3.159(c)(2). 

Additionally, on remand, the Veteran should be provided with 
notice pursuant to 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 
3.159(e)(1) regarding his missing service treatment records, 
service personnel records, and VA treatment records.  In this 
regard, the Board notes that VA has made several attempts to 
obtain complete copies of such records.  However, responses to 
the RO/AMC's requests for additional records reveal that, aside 
from his October 1950 entrance examination, his March 1953 
separation examination, and service treatment records dated from 
April 1951 to January 1953, no additional service treatment or 
personnel records are available.  These responses also indicate 
that the only treatment records available from the VA medical 
center in Alexandria, Louisiana, dated since March 1953, are 
those dated from July 1976 to May 1978.  Finally, these responses 
reveal that the VA medical center in New Orleans, Louisiana, has 
no record of treatment for a patient with the Veteran's name 
and/or social security number.  Pursuant to 38 U.S.C.A. § 
5103A(b)(2) and 38 C.F.R. § 3.159(e)(1), if the Secretary is 
unable to obtain all relevant records sought after making 
reasonable efforts to obtain such records, the claimant is to be 
provided with notice that: 1) identifies the records that the 
Secretary was unable to obtain, 2) briefly explains the efforts 
that the Secretary made to obtain those records, and 3) describes 
any further action to be taken by the Secretary with respect to 
the claim.  Accordingly, on remand, the Veteran must provided 
with such notice regarding all records that VA has been unable to 
obtain.  

Finally, the Board finds that medical opinions regarding the 
etiology of the Veteran's bilateral eye disability and cervical 
spine disability are necessary in order to make a determination 
in this case.  In this regard, the Board notes that, in cases 
where the Veteran's service treatment records are unavailable 
through no fault of his own, there is a "heightened duty" to 
assist him in the development of the case.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  This heightened duty includes providing a 
medical examination if review of the evidence of record 
determines that such examination is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2010).  Under the VCAA, VA is 
obliged to provide a medical examination and/or get a medical 
opinion when the record contains competent evidence that the 
claimant has a current disability; the record indicates that the 
disability, or signs and symptoms of disability, may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

With regard to the Veteran's bilateral eye disability claim, he 
contends that this disability is causally related to a pressure 
injury to the eyes from firing guns during service.  A review of 
the available service treatment records reveals that he was 
treated for chalazion of the right eyelid in January 1953.  
Additionally, the Veteran has provided competent reports 
regarding in-service trauma to his eyes, for which he has 
reported receiving treatment in Stuttgart, Germany, in 1952.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a 
Veteran is competent to report what occurred during service 
because he is competent to testify as to factual matters of which 
he has first-hand knowledge); see also Layno v. Brown, 6 Vet. 
App. 465 (1994).  Moreover, at his July 2007 Board hearing, the 
Veteran provided competent reports of a continuity of eye 
symptomatology since service.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007) (holding that lay testimony is competent 
to establish the presence of observable symptomatology); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Finally, 
as discussed in more detail above, the Veteran's post-service VA 
treatment records indicate that he has been undergoing fairly 
consistent eye treatment since January 2004, and has been 
diagnosed with bilateral cataracts, bilateral ptosis, MGD, left 
eye pseudophakia, and left eye angle recession, status-post 
trauma.  As such, because there is competent evidence of record 
indicating that the Veteran had an eye condition and eye trauma 
during service, for which he sought treatment in 1952; current 
evidence of several bilateral eye disabilities; and competent 
reports of a continuity of symptomatology since service, a 
medical opinion regarding the etiology of the Veteran's bilateral 
eye disability is necessary to make a determination in this case.   
See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

With regard to the Veteran's cervical spine disability claim, the 
Veteran contends that his current neck disorder is causally 
related to continuously firing guns during in-service training 
exercises at Fort Sill.  A review of the Veteran's available 
service treatment records fails to show any in-service treatment 
for his neck; however, the Veteran has provided competent reports 
that he experienced neck pain and swelling during service, for 
which he has reported receiving treatment in Stuttgart, Germany, 
in 1952.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); 
see also Layno v. Brown, 6 Vet. App. 465 (1994).   Moreover, in 
his May 2007 notice of disagreement and at his July 2010 Board 
hearing, the Veteran provided competent reports of a continuity 
of neck pain since service.  See Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).  Finally, the Veteran's post-service VA 
treatment records indicate that he has been undergoing treatment 
for neck pain since February 1989, and has been diagnosed with 
degenerative disc disease (DDD) of the cervical spine at C3-4, 
C4-5, and C5-6; degenerative joint disease (DJD) of the cervical 
spine; severe bilateral foramenal stenosis at C4-5 and C5-6; 
cervical muscle spasm; and multilevel cervical spondylosis with 
focal disc pathology at C4-5, C5-6, and C7-T1.  As such, because 
there is competent evidence of record indicating that the Veteran 
had neck pain and swelling during service, for which he sought 
treatment in 1952; current evidence of a cervical spine 
disability; and competent reports of a continuity of 
symptomatology since service, a medical opinion regarding the 
etiology of the Veteran's cervical spine disability is necessary 
to make a determination in this case.   See 38 U.S.C.A. § 5103A 
(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Provide the Veteran and his 
representative with notice that complies with 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 
3.159(e), informing the Veteran that, as a 
result of the NPRC fire of July 1973, no 
further service treatment or personnel 
records are available; the only records 
available from the VA medical center in 
Alexandria, Louisiana, are those dated from 
July 1976 to May 1978; and the VA medical 
center in New Orleans, Louisiana, has no 
record of his treatment at that facility.  
This notice should specifically identify the 
records VA was unable to obtain, providing an 
explanation of the efforts VA made to obtain 
the records and describing any further action 
VA will take regarding the Veteran's claims.  
After providing the Veteran with such notice, 
allow an appropriate period of time for 
response.  

2.  Contact the Veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment for all 
private health care providers who have 
treated his bilateral eye disability and/or 
cervical spine disability, to specifically 
include treatment records from Dr. 
Bearden/Beardsley in Jennings, Louisiana; Dr. 
Phillips in Portersville, Oklahoma; and Dr. 
Flates in Bartlesville, Oklahoma; as well as 
any medical treatment records related to his 
1992/1995 head and neck injury at Wal-Mart.  
Following the receipt of any necessary 
authorizations from the appellant, attempt to 
obtain all identified medical records.  All 
reasonable attempts to obtain such records 
should be made and documented.  If any 
records cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not exist 
or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records 
himself, as provided in 38 U.S.C.A. § 
5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Make arrangements to obtain the Veteran's 
complete treatment records regarding a 
bilateral eye disability and/or a cervical 
spine disability, including any x-ray and/or 
magnetic resonance imaging (MRI) results, 
from the VA Medical Center in Houston, Texas, 
dated since November 2008.

4.  After completion of the above, schedule 
the Veteran for a VA eye examination.  The 
claims file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the examination.  

After conducting an examination of the 
Veteran and performing any clinically-
indicated diagnostic testing, the examiner 
should provide an opinion as to the diagnosis 
of any eye and/or vision disorder found to be 
present.  In this regard, the Board points 
out that the record reveals diagnoses of 
bilateral cataracts, bilateral ptosis, MGD, 
left eye pseudophakia, and left eye angle 
recession, status-post trauma.  

The examiner should also provide an opinion 
as to whether it is at least as likely as not 
(50 percent or greater probability) that any 
current eye and/or vision disorder had its 
clinical onset during active service or is 
related to any in-service disease, event, or 
injury.  In doing so, the examiner should 
specifically acknowledge and consider the 
Veteran's in-service treatment for a 
chalazion of the right eyelid in January 
1953.  In doing so, the examiner should 
specifically acknowledge and consider the 
Veteran's reports (which for purposes of 
providing this opinion, should be accepted as 
credible) regarding an in-service pressure 
injury to left eye and a continuity of 
symptomatology (i.e., eyelid trapping and 
progressively worse vision) since service.   

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

5.  Schedule the Veteran for a VA orthopedic 
examination.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  

After conducting an examination of the 
Veteran and performing any clinically-
indicated diagnostic testing, the examiner 
should provide an opinion as to the diagnosis 
of any current neck disorder found to be 
present.  In this regard, the Board points 
out that the record reveals diagnoses of DDD 
of the cervical spine at C3-4, C4-5, and C5-
6; DJD of the cervical spine; severe 
bilateral foramenal stenosis at C4-5 and C5-
6; cervical muscle spasm; and multilevel 
cervical spondylosis with focal disc 
pathology at C4-5, C5-6, and C7-T1.  

The examiner should also provide an opinion 
as to whether it is at least as likely as not 
(50 percent or greater probability) that any 
current neck disorder had its clinical onset 
during active service or is related to any 
in-service disease, event, or injury.  In 
doing so, the examiner should specifically 
acknowledge and consider the Veteran's 
reports (which for purposes of providing this 
opinion, should be accepted as credible) 
regarding an in-service injury from 
continuously firing guns, in-service 
treatment for neck pain and swelling, and a 
continuity of symptomatology (i.e., pain and 
swelling) since service.   


The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

6.  After completion of the above, review the 
examination reports.  If the requested 
examinations do not include adequate 
responses to the specific opinions requested, 
the reports must be returned to the examiners 
for corrective action.

7.  Finally, readjudicate the Veteran's 
claims on appeal.    If the claims remain 
denied, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).

____________________________                             
_______________________
        P.M. DILORENZO				            K. OSBORNE
        Veterans Law Judge,				      Veterans Law 
Judge, 
      Board of Veterans' Appeals			 Board of Veterans' 
Appeals

_______________________________
LAURA H. ESKENAZI
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


